Citation Nr: 0506812	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
chronic acquired respiratory disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1967.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas. 

Service connection is also in effect for intervertebral disc 
syndrome of the lumbar spine, for which a 40 percent rating 
is now assigned; and bilateral hearing loss for which a 
noncompensable rating is assigned.

The RO found that new and material evidence had been 
submitted to reopen the veteran's previously finally denied 
claim, but then denied the claim on the substantive merits.  

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for an acquired respiratory disorder.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2003).

The veteran provided testimony before a Veterans Law Judge 
via videoconferencing in November 2004; a transcript is of 
record.



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The RO denied the veteran's claim for service connection 
for a respiratory disorder characterized as pneumonia in 
October 1996 primarily on the stated basis of no confirmed 
diagnosis of such a disorder after service; that became final 
absent a timely appeal. 

3.  Additional evidence which has been submitted since the 
final 1996 RO denial of the claim of service connection, 
bears directly and substantially on the specific matter and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The veteran's current chronic respiratory disorder is 
reasonably the result of service.



CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1996 RO 
decision is new and material, and the claim for service 
connection for an acquired respiratory disorder has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2003); 38 C.F.R. § 3.156 (2003).

2.  A chronic acquired respiratory disorder is reasonably the 
result of service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 
(West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 3.303. 3.304(f) 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.

Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  And a physician's opinion may have little, if any, 
probative value, if the medical opinion is clearly based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993) (Board is not bound to accept medical opinions based 
on history where history is unsupported or based on 
inaccurate factual premises); see also Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993). 

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis: New and Material

At the time of the 1996 RO decision, of record was clinical 
evidence that the veteran had experienced respiratory 
problems in service, but minimal evidence with regard to 
post-service problems of a chronic nature.  

Since then, the evidence submitted includes clinical evidence 
of post-service chronic respiratory problems.  This must be 
considered in the reevaluation of his claim.  

The RO also thereafter endeavored to obtain additional 
documentation to the extent that it was available.  

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
private physician's opinion clearly qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  


Factual Background: Service Connection

During the veteran's active service from November 1963 to 
November 1967, his primary military occupational specialty 
(MOS) was an aviation ordnance man.  He served more than a 
year in Vietnam with the U.S. Marine Corps during which time 
he was initially with a helicopter squadron which took 
significant losses from regular small arms and rocket fire.  
He was then sent to MABS-11 on the immediate perimeter 
outside the Da Nang airfield, and where, under protection of 
infantrymen due to regular sniper fire, they built the 3rd 
largest ammo and bomb dump in the Theater.  He was 
temporarily attached to Bien Hoa during the height of the 
fighting there to assist in palletization for bomb loads 
going onto C-130's and directly into the flight line.  He was 
with the VMF(AW)-235, one of three units to receive the 
Presidential Unit Citation during that period from February 
to July 1966, a copy of which is in the file.

The veteran's entrance examination showed no history of, 
complaints or clinical findings of any respiratory disorder.  

Clinical notations are of record showing that in January 
1964, the veteran was seen with complaints of 2-3 days of 
productive cough with fever, chills, and left anterior 
pleuritic chest pains.  He had no prior history of pulmonary 
disease.  Initial X-rays confirmed left lower lobe pneumonia.  
Another X-ray confirmed bilateral infiltrate in both lobes.  
The infiltrate waxed and waned over the next several weeks 
until a chest X-ray on February 17, 1964, was clear.  Before 
the infection was controlled, however, he had undergone at 
least two separate and complete regimens of strenuous 
antibiotic therapy.

Clinical records for April 1964 again show that he was seen 
to rule out bronchopneumonia.  X-rays confirmed the presence 
of blunting of both costophrenic angles and slight increase 
in markings on both lower lobe areas but no sign of 
infiltrate.  

In July 1964, he was seen for chest congestion and excessive 
sputum.  He had a productive cough with marked chest 
congestion.  

In September 1964, he again had chest congestion and 
productive cough which had been present for 2 weeks.  
Medications were instituted.  Several days later, symptoms 
were the same except the cough was described as 
nonproductive.  It was noted that he had had pneumonia in 
February 1964, and medications he had taken since had helped 
little.  

In November 1964, he was seen for rhonchi and chest 
congestion with cough.  Two weeks later he was seen for 
complaints of cough symptoms for 9 months since the earlier 
pneumonia, and for which he had been taking medications.  
Chest X-rays showed peribronchial infiltrates in the left 
lower lung.  Antibiotics were again instituted along with 
other medications.  Somewhat later, he was given sputum 
specimen testing.  The sample was green and very foul 
smelling.  Chest X-rays showed some residuae in the left mid 
lung.  Chronic bronchitis was diagnosed and various 
medications were instituted.  

In May 1965, he was seen for chest congestion of a week's 
duration along with greenish yellow sputum and general 
malaise.  A viral infection was suggested.

In December 1965, he was seen for cough, fever, and chills, 
and medications were prescribed.  He had throat symptoms in 
late 1966.

In July 1967, it was noted that he had a history of 
bronchopneumonia in 1964 with chronic cough since then, and 
moderate to copious amounts of foul smelling productive 
yellow to white sputum.  Bronchiectasis was to be ruled out 
and other testing was to be undertaken.  It was noted that he 
had lost 10-15 pounds in the past year.  

Later in July and August 1967, he continued to complain of 
chest pain and trouble breathing.  The pain was primarily in 
his left chest area.  Except for documented sinus 
tachycardia, no other findings showed up on EKG.  Chest 
seemed clear.  X-rays at separation were said to be within 
normal limits.

Limited VA clinical findings from the 1970's show X-ray 
report of a sharp pain that radiated in the right lung area 
in November 1977; chest X-ray was said to be normal.

The veteran has stated that since active duty he had had 
recurrent bouts of pneumonia and other respiratory infections 
variously described as bronchitis, etc.  Private treatment 
records confirm that.  He had two serious bouts in 1989 and 
two more in 1990 and 1991 with intermittent lung congestion 
and infection.  Private treatment records from 1993 show 
chronic lung infection.  

In 1995, he was treated as an emergency with pneumonia and 
other bronchial problems.  He has been found on evaluations 
to have scarred lungs as a result of prior infection as well 
as current problems.  The veteran has identified several 
individuals who can confirm his chronic respiratory problem, 
as well as two private physicians, a private hospital and 
three VA facilities wherein he has been seen for similar 
complaints since service.  A file of VA records from the 
1980s has allegedly been lost reflecting care including for 
ongoing lung problems.

Ongoing VA clinical records show recurrent care for 
respiratory symptoms with productive cough.  An incidental 
notation made while being treated for nonpulmonary findings 
in January 2000 was that he was not a smoker and would only 
have an occasional cigar twice a month.  [emphasis added] 

Other clinical notations were of ongoing chest congestion, 
coughing, wheezing and feverishness; findings reflected 
emphysematous changes bilaterally in February 2000.  Other 
notations were made that he had a history of lung problems 
ever since he had pneumonia many years before.  Bronchitis 
was diagnosed.  

Other reports showed findings of pleuritic chest pain and a 
long history of pneumonia.  He had experienced rattling in 
the lungs and had been unable to sleep.  Antibiotics had 
improved the symptoms but they had never totally abated.  

One private physician, RMC, M.D., in a statement in January 
2001, reported that he had seen the veteran with a long 
history of recurrent bronchitis.  Exposure to certain 
substances and fumes caused him to experience reactive airway 
system symptoms to include wheezing, cough and shortness of 
breath.  He required treatment with bronchodilators.  Dr. C 
suggested a work environment free of the substances which 
precipitated the increased symptoms.

A clinical notation in 2001 was to the effect that he had had 
scarred lungs as a result of pneumonia in the 1960's.

In May 2002, he was noted in VA clinical records to have had 
a history of TB conversion.  Chest X-ray showed mild chronic 
obstructive pulmonary disease (COPD) without acute 
infiltrate.  

A private physician, JBW, M.D., in a statement in September 
2003, reported that he had found minimal interstitial 
fibrotic changes in both upper lobes.  There was no sign of 
active infiltrates.  There was a calcified granuloma in the 
right lower lung field.

On VA examination in September 2003, it was noted that he had 
been experiencing chronic bronchitis which had existed since 
1964.  He had cough, sputum production, night sweats, pain 
and discomfort in the chest on exertion and mild hemoptysis 
during acute exacerbations.  He had received steroid therapy 
on an intermittent basis, about 3 courses per year.  He had 
lost about a week from work as a result.  Chest X-rays showed 
findings compatible with minimal interstitial fibrotic 
changes in both upper lobes and healed right lower lobe 
granuloma.  Pulmonary function studies confirmed limitations.  
There was a notation that he was a smoker.  The examiner 
concluded that his chronic bronchitis was unrelated to 
pneumonia or other respiratory symptoms in service, and 
attributed it to his heavy smoking.

At the hearing in November 2004, the veteran testified that 
he was not in fact a heavy smoker but at the most a social 
smoker, and would have perhaps 2 cigars s month.  He 
described his in-service experiences in detail and his 
exposure to smoke and fumes as a result of his aviation 
ordnance duties.  He reported having had respiratory problems 
on a continuous basis since then, with exacerbations of 
bronchitis or more serious lung problems on occasion.  He 
also testified that he had been seen at a variety of VA 
facilities since he got out of service, starting in the 
1970's, for which many records did not appear in the file.

Analysis

In order to grant service connection for any chronic 
disability, there must be evidence of a disorder in service, 
a current disorder, and a medical nexus between the two, 
along with substantiated evidence of chronicity.  In this 
case, the veteran had no evidence of pulmonary problems prior 
to service.  However, he developed broncial pneumonia in the 
second year of service and continued to have rather 
intransigent respiratory symptoms that entire year, 
notwithstanding vigorous therapies to combat it.  Throughout 
the remainder of service, there was evidence of chronic 
respiratory infection.  And since service, the veteran has 
had ongoing bouts of very similar complaints including chest 
congestion, productive sputum, fever, chills, etc.; objective 
pulmonary testing has confirmed scarring in both lungs, and 
bronchitis, and COPD have been diagnosed.  Thus, he had the 
problem in service, and he has certainly had the problem 
since and at present.

The issue remains as to whether there is some intercurrent 
causation to which his current respiratory problems may be 
feasibly attributed.  A recent VA examiner has opined that 
since the veteran is a heavy smoker, his chronic bronchitis 
must be due to that rather than in-service problems.  

However, the veteran has specifically denied that he is a 
heavy smoker, and we find his testimony to be credible in 
that regard.  More importantly perhaps is that the actual VA 
contemporaneous clinical record, rendered at a time when 
there was no need to be other than candid for the treatment 
of other problems, showed a history entirely consistent with 
his later testimony, i.e., he is merely a social smoker, at 
most, with a cigar or two a month.  And there is no other 
collateral evidence to confirm that he is or has been a heavy 
smoker.  

Thus, the Board finds that the opinion of the physician that 
his problems are solely due to smoking was based on a 
fallacious factual history, and accordingly, must be 
discounted to that extent.  With that singular factor 
eliminated from the adjudicative equation, the color of the 
relationship between the rather significant in-service 
symptoms and those which have continued to present and are 
now clearly of a chronic nature, takes on a somewhat 
different hue.

Although the evidence is not unequivocal, the Board finds 
that a doubt is raised, and resolving that in his favor, 
service connection is warranted for the veteran's current 
chronic respiratory problems, however diagnosed, as being of 
service origin.   


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a chronic acquired 
respiratory disorder.

Service connection for a chronic acquired respiratory 
disorder is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


